Title: To John Adams from Uriah Forrest, 25 January 1800
From: Forrest, Uriah
To: Adams, John



Dear Sir,
George Town 25 Jany 1800.

It is I assure You with great diffidence that I take this liberty; but I could not let my friend & Brother Colo. Plater, visit Philadelphia, without his having an opportunity of Presenting himself to the President. He is a Man of Honour, and as such, I make free to Introduce him to you.
I have the honor to be with every sentiment of Respect and attachment, / Sir, Your most Obedient Servt.

Uriah Forrest